Citation Nr: 1137846	
Decision Date: 10/07/11    Archive Date: 10/11/11

DOCKET NO.  08-37 953	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for major depression with anxiety disorder, not otherwise specified (NOS).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel



INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002 & Supp. 2010).

The Veteran served on active duty from August 1996 to December 1996 and from September 1999 to October 2003.  

In September 2010, in pertinent part, the Board denied the Veteran's claim for entitlement to an initial evaluation in excess of 50 percent for major depression with anxiety disorder.  The Veteran appealed to the United States Court of Appeals for Veterans Claims (Court).  In a June 2011 Order, the Court granted the VA General Counsel's and Appellant's Joint Motion For Remand.  The Board's decision as to this issue was vacated and the Veteran's claim was remanded to the Board.  The Order called for the claim to be remanded because the Board failed to provide an adequate statement of reasons or bases discussing the interrelationship between the service-connected anxiety and nonservice-connected borderline personality disorder.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Appellant if further action is required on her part.


REMAND

In this case it is important to note that various VA treatment records reflect that the Veteran not only suffers from major depression with anxiety disorder NOS, but also with borderline personality disorder.  For example, see VA examination reports in August 2008, November 2008, and May 2009.  It is concluded that none of the reports differentiate the manifestations of the Veteran's major depression with anxiety disorder NOS from those of his non-service-connected personality disorder, to the extent that they overlap.  See Mittleider v. West, 11 Vet. App. 181 (1998) (when it is not possible to separate the effects of the service-connected condition from a nonservice-connected condition, 38 C.F.R. § 3.102 requires that reasonable doubt on any issue be resolved in the Veteran's favor, and that such signs and symptoms be attributed to the service-connected condition).  

The Board further notes that the most recent treatment records associated with the Veteran's claims file are dated in November 2009.  Any records (private and VA) dated subsequent to November 2009 should be obtained and incorporated in the claims file.  It is important to note that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of that claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  The AMC/RO should contact the Veteran and request that she identify the names, addresses, and approximate dates of treatment for all VA and non-VA health care providers who have treated her for her psychiatric disorder(s).  Any records that are not currently included in the claims file should be obtained and added to the file.  With any necessary authorization from the Veteran, the AMC should attempt to obtain copies of pertinent treatment records identified by the Veteran that are not currently of record.  All efforts to obtain these records must be documented in the claims file.  If any records cannot be obtained, it should be so stated, and Veteran is to be informed of such.  If pertinent records are received, the AMC should ensure that VCAA examination and medical opinion requirements under 38 C.F.R. § 3.159(c)(4) are met as to this issue.  

2.  After the above development has been completed to the extent possible, the Veteran should again be afforded a VA mental disorders examination to evaluate the nature and severity of her service-connected major depression with anxiety disorder NOS.  The claims folder and a copy of this REMAND must be made available to the examiner for review in conjunction with the examination, and the examination report should reflect that such a review was conducted.  

Based on the medical findings and a review of the claims file, the examiner should address the level of social and occupational impairment attributable solely to the Veteran's major depression with anxiety disorder NOS.  The examiner must provide accurate and fully descriptive assessments of all clinical findings resulting from the Veteran's service-connected depression and anxiety NOS.  If it is not possible to differentiate between impairment resulting from depression/anxiety and impairment resulting from any other nonservice-connected psychiatric disorder, the examiner should state this in the report.  

The examiner should assign a numerical code under the Global Assessment of Functioning (GAF) scale provided in the Diagnostic and Statistical Manual of Mental Disorders, 4th Edition, and specifically indicate whether the GAF designation incorporates impairment caused by any nonservice-connected psychiatric disorder.  The examiner should set forth the complete rationale for all opinions expressed and conclusions reached, in a legible report and clearly indicate what records were reviewed in reaching such opinions.  If the examiner is unable to provide the requested information or opinions with any degree of medical certainty, the examiner should clearly indicate that with appropriate rationale.

Note:  The Veteran is to be advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on her claim.  38 C.F.R. § 3.655 (2010).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant or the death of an immediate family member.  If the Veteran fails to report to the scheduled examination, the AMC/RO should obtain and associated with the claims file a copy or copies of the notice or notices of examination sent to the appellant by the appropriate VA medical facility.  

3.  Thereafter, VA should readjudicate the issue on appeal.  Based on the evidence obtained, if further development or examination is warranted as to the issue of entitlement to an initial rating in excess of 50 percent for major depression with anxiety disorder NOS, it should be undertaken. Following this, if the issue on appeal remains denied, a supplemental statement of the case (SSOC) should be provided to the Veteran and her representative.  After the Veteran and her representative have had an adequate opportunity to respond, the appeal should be returned to the Board for appellate review.

The Appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2010), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

